Exhibit 10.9

 

B E A Systems, Inc  

2315 North First Street

San Jose, California 95131

Phone: 408.570.8000

Fax: 408-570-8901

LOGO [g12775img005.jpg]

March 22, 2006

Mark Carges

2315 North First St.

San Jose, CA.

RE:    FY07 Compensation Awards

Dear Mark:

I’m happy to advise that the Compensation Committee has approved the following
FY07 Equity Awards in recognition of your contributions over the last fiscal
year.

Equity

The Compensation Committee approved the granting of 110,000 non-qualified stock
options (standard 4 year vest) as well as 36,667 Restricted Stock Units (RSU’s)
with a 4 year vest. The options will be priced on the next Unanimous Written
Consent at Fair Market Value and you will receive the option and RSU agreements
under separate cover.

FY07 Bonus Plan

Also, please be advised that the FY07 Corporate Bonus Plan will be modified to
provide for an annual payout (from the previous semi-annual payout schedule) as
well as an MBO provision for Succession Planning. Please reference the Plan
Document for specifics, which will be sent under separate cover

Mark, I deeply appreciate your contributions and look forward to FY07 with
optimism and excitement. Thanks for all of your hard work!

Sincerely,

Alfred